t c memo united_states tax_court frederick e slater petitioner v commissioner of internal revenue respondent docket nos filed date harry j kaplan for petitioner william d reese for respondent memorandum opinion raum judge the commissioner determined deficiencies in petitioner's federal income taxes as follows year deficiency additions to tax sec_6653 sec_6661 dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number this matter is before the court on the respondent's motion for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code in effect for the sec_6653 above refers to both sec_6653 and b which was in effect in and to sec_6653 and b b which was in effect in and sec_6653 provided if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment sec_6653 provided if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of a percent of the portion of the underpayment which is attributable to fraud both provisions require that percent of the interest payable under sec_6601 is due with respect to that portion of the understatement attributable to fraud sec_6653 sec_6653 plu sec_50 percent of the interest due on dollar_figure plu sec_50 percent of the interest due on dollar_figure plu sec_50 percent of the interest due on dollar_figure years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner frederick e slater resided in saratoga california at the time the petition in this case was filed on date the grand jury of santa clara county california indicted petitioner on three counts of violation of sec_7201 for each of the years and in each count the grand jury charged petitioner with willfully attempting to evade income_tax_liability by underreporting the amount of taxes knowingly owed on date petitioner was found guilty on all three counts of the indictment he was sentenced to months' imprisonment and years of supervised release including months of electronic home detention and fined dollar_figure and the cost of prosecution in this case dollar_figure after termination of the criminal proceeding the irs attempted to conduct a civil audit of petitioner's income_tax returns for the years and petitioner through his then-attorney refused to provide books_and_records to the auditors and asked that the notice_of_deficiency be issued immediately after the present tax_court cases were docketed petitioner supplied the books_and_records to the irs appeals_office the parties have stipulated that the deficiencies in income_tax due from petitioner for and are dollar_figure dollar_figure and dollar_figure respectively the parties also agree that there are no additions to tax due from petitioner pursuant to sec_6661 for and sec_6653 sec_6653 imposes additions to tax on taxpayers who fraudulently understate their income_tax_liability the government has the burden of proving fraud by clear_and_convincing evidence rule b it has met that burden in this case with proof of slater's convictions for tax_evasion under section for each of the years at issue see 994_f2d_1542 11th cir affg tcmemo_1991_636 the double_jeopardy clause of the fifth_amendment to the united_states constitution states nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb petitioner contends that imposition of the fraud additions when coupled with the prison time he has served and the fines he has paid violates the double_jeopardy provisions of see note sec_7201 provides any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than years or both together with the costs of prosecution the fifth_amendment petitioner's contentions have been recently addressed and rejected in louis v commissioner tcmemo_1996_ and ward v commissioner tcmemo_1995_286 without recanvassing our complete analysis of the problem in louis we think it is sufficient to note that we there called attention to a very recent ninth circuit case that dealt with the issue 82_f3d_286 9th cir date where it was stated grimes argues that the imposition of fraud penalties renders the proceeding quasi-criminal two recent supreme court cases addressing the definition of punishment for the purposes of the double_jeopardy clause give this argument a superficial appeal see 114_sct_1937 finding that a montana state tax on marijuana constitutes punishment 490_us_435 the civil label does not determine whether a sanction is punishment both of these decisions however cite with approval 303_us_391 where the court found the tax code's civil_fraud penalty remedial in nature and not punitive for double_jeopardy purposes see kurth ranch u s s ct pincite n halper u s pincite fn ref omitted and the sixth circuit even more recently reached the same result 83_f3d_779 6th cir date we reject petitioner's double_jeopardy argument sec_6661 the only year now in controversy to which sec_6661 applies is sec_6661 provides a if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement b a for purposes of this section there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure b b the amount of the understatement under subparagraph a shall be reduced by that portion of the understatement which is attributable to i the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or ii any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return petitioner has stipulated that he understated his income_tax_liability for by dollar_figure the correct liability as agreed by the parties was dollar_figure ten percent of dollar_figure is dollar_figure the amount of the understatement dollar_figure exceeds the greater of dollar_figure or dollar_figure therefore under sec_6661 there has been a substantial_understatement petitioner does not dispute that there was a substantial_understatement of tax on his return for however he makes two arguments against imposition of the sec_6661 addition first he contends that imposition of the addition_to_tax results in double_jeopardy this court has already decided that double_jeopardy does not apply to sec_6661 additions imposed after criminal conviction pursuant to sec_7201 see miller v commissioner tcmemo_1994_249 petitioner's second argument is hard to follow in the light of sec_6661 he states that his understatement was the result of a failure of proof as to items of deductions that arose from improper record keeping at most petitioner appears to be stating that he would have been entitled to additional deductions upon substantiation however even if one should accept petitioner's statement as a factual matter he still would not have a valid defense against the sec_6661 addition_to_tax and there would not be any genuine issue of triable material fact in this connection an order will be issued granting respondent's motion for summary_judgment and decisions will be entered under rule
